EXHIBIT 10.15 WALGREEN CO. LONG-TERM PERFORMANCE INCENTIVE PLAN RESTRICTED STOCK AWARD AGREEMENT EMPLOYEE: AWARD DATE: TOTAL NUMBER OF SHARES: VESTING DATES: DateNumber of Shares This document (referred to below as the “Agreement” or the “Award Agreement”) spells out the terms and conditions of the Restricted Stock Award provided by Walgreen Co., an Illinois corporation (the “Company”), to the individual employee designated above (the “Employee”) pursuant to the Walgreen Co. Long-Term Performance Incentive Plan and related plan documents (the “Plan”) on and as of the Award Date designated above.Except as otherwise defined herein, capitalized terms used in this Agreement have the respective meanings set forth in the Plan. The parties hereto agree as follows: 1.Grant of Restricted Stock.Pursuant to the approval and direction of the
